NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITE THE PARKS; SEQUOIA                        No.    21-16238
FORESTKEEPER; EARTH ISLAND
INSTITUTE,                                      D.C. No.
                                                1:21-cv-00518-DAD-HBK
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

UNITED STATES FOREST SERVICE, an
agency of the U.S. Department of
Agriculture; UNITED STATES FISH AND
WILDLIFE SERVICE, an agency of the U.S.
Department of the Interior,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                      Argued and Submitted January 12, 2022
                            San Francisco, California

Before: GOULD, BENNETT, and R. NELSON, Circuit Judges.

      Plaintiffs-Appellants Unite the Parks, et al., appeal from the district court’s

order denying their motion for a preliminary injunction against thirty-one logging



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
projects proposed by Defendants-Appellees, comprising of the United States Fish

and Wildlife Service (FWS) and the United States Forest Service (USFS). We have

jurisdiction under 28 U.S.C. § 1292(a)(1). We review the denial of preliminary

injunctions for abuse of discretion, Env’t Prot. Info. Ctr. v. Carlson, 968 F.3d 985,

989 (9th Cir. 2020), but we review underlying legal rulings de novo and findings of

fact for clear error, Hernandez v. Sessions, 872 F.3d 976, 987 (9th Cir. 2017).

Applying these standards, we vacate the district court’s denial of a preliminary

injunction on Unite the Parks’ claim that FWS violated the Endangered Species Act

(ESA) by not using raw post-2020-wildfire vegetation data to estimate the current

Sierra Nevada fisher population before issuing a biological opinion (2021 BiOp).

We remand this issue to the district court for further proceedings. Because additional

analysis of this ESA issue may affect the propriety of a preliminary injunction under

the National Environment Policy Act (NEPA), we also vacate the district court’s

denial of such a preliminary injunction, and we remand this issue to the district court

for further proceedings. We otherwise affirm the district court’s decision to deny

Unite the Parks’ motion for a preliminary injunction with regard to plaintiffs’ ESA

challenge to the fire science study.

1.    Unite the Parks argues that the district court improperly denied a preliminary

injunction on Unite the Parks’ claim that FWS violated the ESA by not using certain

raw post-2020-wildfire vegetation data to estimate the current Sierra Nevada fisher


                                          2
population. Although the record is not yet clear and dispositive on this issue, we

agree that the denial of injunction was premature as to the fisher population and

should not stand at this time. We vacate that denial of injunction with regard to

plaintiffs’ ESA claim relating to the population of the fisher in its West Coast range.

      The district court ruled against Unite the Parks on this claim because Unite

the Parks did not identify, describe, or present the better scientific evidence or data

accessible to FWS, explain when this information became available, or set out the

analysis FWS should have performed using this data before issuing the 2021 BiOp.

But the evidence that was before the district court apparently supplies all of this

information, though the submissions of the parties do not resolve the significance of

the vegetation data. FWS advised the district court that it had raw post-2020-wildfire

vegetation data. USFS collected this data and provided it to FWS during the

consultation process for the 2021 BiOp. And FWS declared to the district court that

this data was being used to generate an updated Sierra Nevada fisher population

estimate. Because the district court did not fully explain whether this data could

constitute the best available science, the ruling at issue here constitutes an abuse of

discretion and we vacate it as erroneous. See United States v. Hinkson, 585 F.3d

1247, 1263 (9th Cir. 2009) (en banc).

      Our caselaw allows us to affirm denial of a preliminary injunction on any basis

supported by the record. See Big Country Foods, Inc. v. Bd. of Educ. of Anchorage


                                          3
Sch. Dist., 868 F.2d 1085, 1088 (9th Cir. 1989). But the record in this case is

undeveloped such that there are no identifiable grounds on which we could uphold

the district court’s denial of a preliminary injunction on the ESA claim as to the raw

post-2020-wildfire vegetation data and the current size of the Sierra Nevada fisher

population. See Planned Parenthood of Greater Wash. & N. Idaho v. U.S. Dep’t of

Health & Hum. Servs., 946 F.3d 1100, 1110–11 (9th Cir. 2020) (clarifying that the

court of appeals will not decide issues that the district court did not decide,

particularly when resolution of the relevant issues requires further development of

the record). Nor could we at this time conclude that the data requires injunctive

relief for plaintiffs on their ESA claim relating to fisher population. We remand this

issue to the district court for further proceedings on whether Unite the Parks can

satisfy the standard for a preliminary injunction on the merits. See Motor Vehicle

Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)

(holding that an agency acts arbitrarily and capriciously if it “entirely fail[s] to

consider an important aspect of the problem”); All. for the Wild Rockies v. Cottrell,

632 F.3d 1127, 1135 (9th Cir. 2011) (setting out the legal standard for issuance of a

preliminary injunction in ESA contexts).

      On remand, the district court should order the USFS and FWS to advise the

district court on whether the raw post-2020-wildfire vegetation data cited by Unite

the Parks is compatible with existing methods or models for estimating the fisher


                                           4
population. See Nat’l Fam. Farm Coal. v. U.S. Envt’l Prot. Agency, 966 F.3d 893,

925 (9th Cir. 2020) (explaining that agencies need not adopt new modeling

approaches requiring extensive changes to existing models and their inputs). The

district court should also order the USFS and FWS to advise whether it would have

taken too long to model a new fisher population estimate from the raw post-2020-

wildfire vegetation data at issue here, see 16 U.S.C. § 1536(b)(1)(A); 50 C.F.R.

§ 402.14(e)–(f) (providing that the BiOp consultation process shall conclude within

ninety days unless FWS agrees to another timeline), considering any urgent need to

complete the thirty-one USFS logging projects challenged by Unite the Parks. The

district court should also inquire into any other questions pertinent to whether the

raw post-2020-wildfire vegetation data makes any difference in the ESA analysis of

these logging projects, including why FWS did not use this data in formulating the

2021 BiOp, why FWS can or cannot use this data, where FWS is now in its analysis

of the fisher population, and what has been done with this data. The district court

should reevaluate Unite the Parks’ request for a preliminary injunction on its ESA

claim in light of any update to the size of the Sierra Nevada fisher population based

on “‘the best scientific and commercial data available’ when formulating a BiOp.”

San Luis & Delta-Mendota Water Auth. v. Locke, 776 F.3d 971, 995 (9th Cir. 2014)

(quoting 16 U.S.C. § 1536(a)(2)).

2.    Unite the Parks contends that the district court abused its discretion in denying


                                          5
a preliminary injunction on Unite the Parks’ claim that FWS violated the ESA by

ignoring a January 2021 study on how wind affects wildfires (the Atchley Study) in

formulating the 2021 BiOp. We disagree. The district court validly deduced from

the record that FWS adequately considered the Atchley Study before issuing the

2021 BiOp and properly denied Unite the Parks’ request for a preliminary injunction

on the associated ESA claim relating to wind and wildfires, that is, to the fire science

study.

         The record contains an internal FWS memorandum stating that the agency

paused review of the 2021 BiOp to consider the Atchley Study. This memorandum

responded to the assertions Unite the Parks made as to the Atchley Study, and further

explained that the Atchley Study is inapposite because it is based on a ponderosa

pine forest in Arizona, “which is a very different forest type than the mixed conifer

in the Sierra Nevada.” FWS instead relied on other science that it deemed a better

fit for the thirty-one proposed USFS logging projects in the Sierra Nevada fisher

home range. Because we afford substantial deference to scientific determinations

by an agency, Balt. Gas & Elec. Co. v. Nat. Res. Def. Council, Inc., 462 U.S. 87, 103

(1983), especially when they require a high level of technical expertise, Locke, 776

F.3d at 994, and the record supports the district court’s ruling that Unite the Parks’

claim as to the Atchley Study is “a mere disagreement regarding the most relevant

science,” we conclude that the district court properly exercised its discretion in


                                           6
denying injunctive relief on the ESA claim as to the Atchley Study. See Hinkson,

585 F.3d at 1263; Locke, 776 F.3d at 995 (holding that “[FWS] complies with the

best available science standard so long as it does not ignore available studies, even

if it disagrees with or discredits them”).

3.    Unite the Parks generally challenges the district court’s denial of a preliminary

injunction on its NEPA claim. Because it is possible that the new information with

regard to the raw post-2020-wildfire vegetation data will affect the district court’s

views on whether a NEPA-based preliminary injunction is warranted here, we vacate

the district court’s ruling on this issue, and we remand to allow the district court to

reconsider NEPA in light of any new information from the responsible federal

agencies. See League of Wilderness Defs. v. Connaughton, 752 F.3d 755, 760–61

(9th Cir. 2014) (explaining that an agency must take a “hard look” at the

environmental impact of projects when circumstances change or new information

materializes).

4.    Unite the Parks urges us to address the preliminary injunction factors beyond

those addressed by the district court. We decline to do so because the district court

should rule on these issues in the first instance, and it may do so if necessary on

remand. See, e.g., Arc of Cal. v. Douglas, 757 F.3d 975, 992 (9th Cir. 2014) (“Where

the propriety of an injunction raises intensely factual issues, the matter should be

decided in the first instance by the district court” (cleaned up)). We also advise the


                                             7
parties that the issues on remand are limited to whether Unite the Parks can secure

an ESA-based preliminary injunction based on post-2020-wildfire vegetation data,

and whether the answer to this question affects the NEPA analysis.

      VACATED as to denial of a preliminary injunction on Unite the Parks’

ESA claim with regard to the current fisher population and NEPA claim, which

are REMANDED to the district court for further proceedings. AFFIRMED

with regard to all other issues. The parties shall bear their own costs on appeal.




                                        8